Exhibit 10.1

MYOKARDIA, INC.

SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN

 

1. Purpose

This Senior Executive Cash Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of MyoKardia, Inc. (the “Company”) and its subsidiaries toward even
higher achievement and business results, to tie their goals and interests to
those of the Company and its stockholders and to enable the Company to attract
and retain highly qualified executives. The Incentive Plan is for the benefit of
Covered Executives (as defined below).

 

2. Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder. Participation
in this Plan does not change the “at will” nature of a Covered Executive’s
employment with the Company.

 

3. Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

 

4. Bonus Determinations

(a) Corporate Performance Goals. A Covered Executive may receive a bonus payment
under the Incentive Plan based upon the attainment of one or more performance
objectives that are established by the Compensation Committee and relate to
financial and operational metrics with respect to the Company or any of its
subsidiaries (the “Corporate Performance Goals”), including the following:
achievement of specified research and development, publication, clinical and/or
regulatory milestones, total shareholder return, earnings before interest,
taxes, depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Company’s common stock, economic value-added, funds from operations or
similar measure, sales or revenue, acquisitions or strategic transactions,
operating income (loss), cash flow (including, but not limited to, operating
cash flow and free cash flow), return on capital, assets, equity, or investment,
return on sales, gross or net profit levels, productivity, expense, margins,
operating efficiency, customer satisfaction, working capital, earnings (loss)
per share of the Company’s common stock; bookings, new bookings or renewals;
sales or market shares; number of customers, number of new customers or customer
references; operating income and/or net annual recurring revenue, any of which
may be (A) measured in absolute terms or compared to any incremental increase,
(B) measured in terms of growth, (C) compared to another company or companies or
to results of a peer group, (D) measured against the market as a whole and/or as
compared to applicable market indices and/or (E) measured on a pre-tax or
post-tax basis (if applicable). Further, any Corporate Performance Goals may be
used to measure the performance



--------------------------------------------------------------------------------

of the Company as a whole or a business unit or other segment of the Company, or
one or more product lines or specific markets. The Corporate Performance Goals
may differ from Covered Executive to Covered Executive.

(b) Calculation of Corporate Performance Goals. At the beginning of each
applicable performance period, the Compensation Committee will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Corporate Performance Goal with respect to any Covered Executive. In all
other respects, Corporate Performance Goals will be calculated in accordance
with the Company’s financial statements, generally accepted accounting
principles, or under a methodology established by the Compensation Committee at
the beginning of the performance period and which is consistently applied with
respect to a Corporate Performance Goal in the relevant performance period.

(c) Target; Minimum; Maximum. Each Corporate Performance Goal shall have a
“target” (100 percent attainment of the Corporate Performance Goal) and may also
have a “minimum” hurdle and/or a “maximum” amount.

(d) Bonus Requirements; Individual Goals. Except as otherwise set forth in this
Section 4(d): (i) any bonuses paid to Covered Executives under the Incentive
Plan shall be based upon objectively determinable bonus formulas that tie such
bonuses to one or more performance targets relating to the Corporate Performance
Goals, (ii) bonus formulas for Covered Executives shall be adopted in each
performance period by the Compensation Committee and communicated to each
Covered Executive at the beginning of each performance period and (iii) no
bonuses shall be paid to Covered Executives unless and until the Compensation
Committee makes a determination with respect to the attainment of the
performance targets relating to the Corporate Performance Goals. Notwithstanding
the foregoing, the Compensation Committee may adjust bonuses payable under the
Incentive Plan based on achievement of one or more individual performance
objectives or pay bonuses (including, without limitation, discretionary bonuses)
to Covered Executives under the Incentive Plan based on individual performance
goals and/or upon such other terms and conditions as the Compensation Committee
may in its discretion determine.

(e) Individual Target Bonuses. The Compensation Committee shall establish a
target bonus opportunity for each Covered Executive for each performance period.
For each Covered Executive, the Compensation Committee shall have the authority
to apportion the target award so that a portion of the target award shall be
tied to attainment of Corporate Performance Goals and a portion of the target
award shall be tied to attainment of individual performance objectives.

(f) Employment Requirement. Subject to any additional terms contained in a
written agreement between the Covered Executive and the Company, the payment of
a bonus to a Covered Executive with respect to a performance period shall be
conditioned upon the Covered Executive’s employment by the Company on the bonus
payment date. If a Covered Executive was not employed for an entire performance
period, the Compensation Committee may pro rate the bonus based on the number of
days employed during such period.

 

2



--------------------------------------------------------------------------------

5. Timing of Payment

(a) With respect to Corporate Performance Goals established and measured on a
basis more frequently than annually (e.g., quarterly or semi-annually), the
Corporate Performance Goals will be measured at the end of each performance
period after the Company’s financial reports with respect to such period(s) have
been published. If the Corporate Performance Goals and/or individual goals for
such period are met, payments will be made as soon as practicable following the
end of such period, but not later 74 days after the end of the fiscal year in
which such performance period ends.

(b) With respect to Corporate Performance Goals established and measured on an
annual or multi-year basis, Corporate Performance Goals will be measured as of
the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published. If the Corporate Performance Goals and/or individual goals for any
such period are met, bonus payments will be made as soon as practicable, but not
later than 74 days after the end of the relevant fiscal year.

(c) For the avoidance of doubt, bonuses earned at any time in a fiscal year must
be paid no later than 74 days after the last day of such fiscal year.

 

6. Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

 

3